In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00122-CR


                                LONNIE WILLIAMS, APPELLANT

                                                    V.

                                  STATE OF TEXAS, APPELLEE

                            On Appeal from the 361st District Court of
                                      Brazos County, Texas
               Trial Court No. 17-04910-CRF-361, Honorable Steve Smith, Presiding

                                          October 14, 2020

                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.

        Lonnie B. Williams, appellant, appeals the trial court’s judgment convicting him of

indecency with a child by sexual contact. After accepting appellant’s open plea of guilty,

the trial court imposed a punishment of five years’ imprisonment. Appellant filed an

appeal.1




         1 Because this appeal was transferred from the Tenth Court of Appeals, we are obligated to apply

its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.
       Appellant’s counsel has filed a motion to withdraw together with an Anders brief.2

Through those documents, she certifies to the Court that, after diligently searching the

record, the appeal is without merit. Accompanying the brief and motion is a copy of a

letter sent by counsel to appellant informing the latter of counsel’s belief that there is no

reversible error and of appellant’s right to file a response, pro se, to counsel’s Anders

brief. So too did counsel provide appellant with a motion for pro se access to the appellate

record. By letter dated September 3, 2020, this Court notified appellant of his right to file

his own brief or response by October 5, 2020, if he wished to do so. To date, no response

has been received; nor has appellant filed his motion to access the appellate record.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal.             They included 1) whether the evidence was

sufficient to support appellant’s conviction, 2) whether appellant’s original guilty plea was

knowingly and voluntarily entered, and 3) whether appellant’s sentence exceeded the

proper range of punishment. We conducted our own review of the record to assess the

accuracy of counsel’s conclusions and to uncover arguable error pursuant to In re

Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008), and Stafford v. State, 813
S.W.2d 503, 508 (Tex. Crim. App. 1991) (en banc). No issues of arguable merit were

uncovered, however.




       2   See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                                     2
Accordingly, the motion to withdraw is granted, and the judgment is affirmed.3




                                                               Brian Quinn
                                                               Chief Justice


Do not publish.




3   Appellant has the right to file a petition for discretionary review with the Court of Criminal Appeals.

                                                 3